Citation Nr: 0922653	
Decision Date: 06/16/09    Archive Date: 06/23/09	

DOCKET NO.  05-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the dorsal spine, with traumatic arthritis, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to November 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the VARO in 
Waco, Texas, that denied entitlement to the benefits sought.

The case was previously before the Board in January 2007 at 
which time the claim for an increased rating for the back 
disability was remanded for further development.  The 
requested action was accomplished and the case has been 
returned to the Board for appellate review.

With regard to the claim for a compensable disability rating 
for hearing loss, this claim was denied.  However, the 
Veteran appealed the determination to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2008 Order, 
it was stated that a Joint Motion for Partial Remand was 
granted and that part of the Board's decision that denied the 
compensable disability rating for bilateral hearing loss was 
remanded for compliance with instructions in the Joint Motion 
for Partial Remand.  As a result, the question of the 
Veteran's entitlement to a compensable disability rating for 
his hearing loss is being REMANDED to the RO by way of the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran should further action be required.


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the 
dorsal/thoracic spine have been rated as 20 percent disabling 
since April 1946.

2.  Manifestations of the fracture residuals of the 6th 
thoracic vertebra include subjective complaints of pain and 
discomfort.  Recent medical evidence has shown no functional 
impairment attributable to the thoracic spine injury 
residuals.  There has been no indication of incapacitating 
episodes or ankylosis involving the dorsal spine.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected thoracic spine 
injury residuals have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235, 5237-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA).


As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating the claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).

The notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 499 F.3d. 1317, 1323 (Fed. 
Cir. 2007); Prickett v. Nicholson, 20 Vert. App. 370, 376 
(2006). 2006).

The Federal Circuit previously held that any error in VCA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261 (b) (2), which 
provides that, in conducting review of decisions of the 
Board, a court shall take due account of rule of prejudicial 
error. The Supreme Court held that the burden of proving 
error must rest with the party raising the issue, that the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and that determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009)

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary of VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied with the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effects that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, the severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with 
the statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notification provided the Veteran, particularly a 
communication dated in March 2008, essentially complied with 
the mandates of the VCAA, in identifying the evidence 
necessary to substantiate an increased rating claim and in 
providing information of the relative duties of VA and the 
claimant in regard to obtaining evidence.  However, the 
notice did not specifically comply with the holding in 
Vazquez-Flores.  The Veteran was told in the letter that he 
could submit evidence showing that the service-connected 
fracture injury residuals had increased in severity.  He was 
told that evidence could include a statement from a doctor, 
containing the physical and clinical findings, the results of 
any laboratory tests or X-ray studies, and the dates of 
examination and tests.  He was also told he could submit 
statements from other individuals who could describe from 
their knowledge and personal observations in what manner the 
disability had become worse.  

The Supplemental Statement of the Case provided the Veteran 
in January 2009 identified the specific rating criteria 
pertaining to disabilities of the dorsal spine.

The Board does not believe this notice error affected the 
essential fairness of the adjudication.  The notices provided 
to the Veteran over the course of the appeal have provided 
all information necessary for a reasonable person to 
understand what evidence and/or information is necessary to 
substantiate his claim.  The Board notes that the Veteran 
himself indicated in a March 2009 communication that he had 
no other evidence to submit.  He asked that the Board proceed 
immediately with readjudication of his appeal after affording 
his representative the opportunity to review and submit 
additional argument in support of his case.  That has been 
accomplished.  Also, the Board notes the Veteran is 
represented by a highly competent service organization which 
would be expected to make him aware of the criteria for an 
increased rating.  Accordingly, the Board finds the Veteran 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has obtained the service treatment records, assisted the 
Veteran in obtaining evidence, and afforded him physical 
examinations.  The issue currently on appeal was remanded to 
the RO to afford the Veteran all possible development of his 
claim, and to insure that the most appropriate rating was 
assigned for his service-connected back disability.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file, and 
the Veteran has not contended otherwise.  The Board therefore 
finds VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Pertinent Legal Criteria.

Disability evaluations are determined by the application of 
evaluating the extent to which a service-connected disability 
adversely affects a Veteran's ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

When the factual findings show distinct time periods to which 
a claimant exhibits symptoms of the disability at issue and 
such symptoms warrant different evaluations, "staged" 
evaluations may be assigned.  Hart v. Mansfield, 21 Vet. 
App. 505, 509 (2007).

A disability may require reevaluation in accordance with 
changes in a Veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of its entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. §§ 4.40, 4.45 (2008).

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  Less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute movements 
smoothly; and pain on movement, swelling, deformity, or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and 
weightbearing are for considerations.  38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment 
caused by that disability and that, if the service-connected 
disability involved a joint rated based on limitation of 
motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45).  Painful, 
unstable, or malaligned joints due to healed injury are 
entitled to at least the minimum compensable evaluation for 
the joint.  38 C.F.R. § 4.59 (2008).

The Veteran's service-connected residuals of a fracture of 
the dorsal/thoracic spine, T-6, with traumatic arthritis, 
have been rated as 20 percent disabling since the effective 
date of service connection in 1946.  The current claim for 
increase, on which the confirmed and continued 20 percent 
rating is based, was filed in June 2004.

Arthritis is rated pursuant to Diagnostic Codes 5003 and 
5010.  Traumatic arthritis, under Code 5010, is to be rated 
on limitation of motion of the affected part, as degenerative 
arthritis.  Code 5003 requires a rating according to the 
limitation of motion of the affected joints, as such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
assigned for each such major joint or a group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with X-ray involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with X-ray evidence of 
involvement of two or more major joints or two or major joint 
groups, with occasional incapacitating exacerbations.

Disabilities of the spine, such as residuals of a fracture, 
with traumatic arthritis, are to be rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Per the General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
20 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

The next higher rating of 40 percent is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.

Note (1) under the General Rating Formula provides for 
separate evaluations for any associated objective neurologic 
abnormalities.

Note (2) (see also plate V), provides that for VA 
compensation purposes, normal flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateroflexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
(2008).

A review of the evidence of record reveals that by a decision 
dated in December 1987, the Board denied the claim for 
service connection for arthritis of the cervical and lumbar 
spine on the basis that it was not due to service or 
proximately due to or the result of the Veteran's service-
connected residuals of a fracture of the 6th thoracic 
vertebra with traumatic arthritis.

The medical evidence of record includes a report of a 
September 2006 VA examination.  Range of motion measurements 
were not accomplished because the Veteran could not stand 
without support.  Notation was made that the Veteran had 
complaints of cervical, thoracic, and lumbar pain, as well as 
pain and weakness involving the lower extremities.  It was 
stated that he had had a T6 spine fracture while in the 
military and this had been treated conservatively.  In the 
1950's he began having problems with the lumbar spine area 
and had lumbar spine surgery.

An X-ray study of the thoracic spine showed minimal 
compression fracture at T6 vertebral body which appeared to 
be old.  There was minimal degenerative disc disease at the 
T5/6 level.  Occasional hypertropic spurring was noted in the 
lower dorsal spine.  The pedicles were intact.  

The examination impressions were:  Old healed T6 compression 
fracture, "which is not causing the problems that he is 
experiencing at the present time..."; and chronic low back 
pain with nerve root deficits in the lower extremity, 
including bilateral dropfoot.  It was stated the Veteran did 
not have any signs or symptoms of actual nerve root 
entrapment or any signs or symptoms of cervical myelopathy.  
The examiner specifically stated that the Veteran's chronic 
weakness and knee arthritis were not related to the T6 
compression fracture.

The Veteran was accorded another compensation and pension 
examination by VA in December 2008.  It was indicated the 
claims file was reviewed by the examiner.  Notation was made 
that while in service the Veteran was in a wrestling 
exhibition when his opponent threw him over his shoulder and 
the Veteran landed on his neck and sustained a compression 
fracture of the 6th thoracic vertebra.  The Veteran was 
hospitalized for 5 or 6 months and was given muscle relaxants 
and pain pills and underwent physical therapy.  It was stated 
he would not take any pain medications.  

Currently, the Veteran complained of pain in the thoracic 
spine and pain in the lumbar spine.  The examiner noted that 
part of the thoracic spine injury was service connected, the 
problems with the lumbar spine were not service connected and 
were not related to the compression fracture of the 6th 
thoracic vertebra.  It was stated there had been no 
incapacity for the past 12 months related to the thoracic 
spine.  Examination findings included flexion of the thoracic 
spine from 0 to 10 degrees, rotary movement to the left 15 
degrees, and to the right 15 degrees.  There was no 
tenderness.  There was increase in the paraspinous tone from 
the 8th vertebra to the 12th vertebra, more on the right than 
on the left.  The examiner gave an impression of 
"compression fracture of T6 healed and not currently 
disabling."  Also diagnosed was degenerative disc disease of 
the lumbar spine.

In view of the foregoing, the Board finds that a rating in 
excess of 20 percent is not for application for the service-
connected thoracic spine injury residuals.  The pertinent 
medical evidence of record has shown the Veteran's principal 
orthopedic complaints have been attributable to nonservice-
connected orthopedic impairment and not to the thoracic spine 
vertebral injury residuals which have been described as 
healed.  At the time of the December 8, 2008, examination, it 
was indicated the residuals of the fracture were "not 
currently disabling."  Accordingly, a separate evaluation 
based on neurological abnormalities is not appropriate 
because the evidence does not show a significant neurological 
deficit.  The Board finds the 20 percent rating currently 
assigned takes into account the Veteran's complaints of pain.  
The medical records reflect that the 20 percent rating 
currently assigned is more than appropriate given the 
objective findings and the opinions of record from the 
different examiners regarding the degree of functional 
limitation.  Again, the residuals of the service-connected 
disability have most recently been described as "not 
currently disabling."

The Board has considered whether this case should be referred 
to the Director of VA's Compensation and Pension 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Court has held that the threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence present such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the disability 
with the established criteria provided in the Rating Schedule 
for the disability.  If the criteria reasonably describes the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
the assigned evaluation is therefore adequate, and the 
referral for extraschedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability at 
issue.  The manifestations of the disorder are not in excess 
of those contemplated by the schedular criteria.  Indeed, 
again, as noted above, the service-connected impairment has 
been described as not currently disabling.  In sum, then, 
there is no indication that the average industrial impairment 
for the disability would be in excess of that contemplated by 
the assigned rating.  Accordingly, the Board has determined 
that referral of the case for extraschedular consideration is 
not in order.


ORDER

A disability rating in excess of 20 percent for residuals of 
a fracture of the dorsal spine (T6), with traumatic 
arthritis, is denied.


REMAND

With regard to the claim for an increased rating for hearing 
loss, the fulfillment of the statutory duty to assist the 
Veteran in the development of a claim requires a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, the examination accorded the Veteran by VA in September 
2004 was not "thorough and contemporaneous" in that it did 
not consider prior medical examinations and treatment.  
Therefore, another VA audiology examination should be 
accorded the Veteran in order to appropriately assess the 
current severity of the Veteran's bilateral hearing loss.

This portion of the case is therefore REMANDED for the 
following:

1.  In accordance with VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 
38 C.F.R. § 3.103, the Veteran should be 
furnished with the text of 38 C.F.R. 
§ 4.86 in order to advise him of what is 
necessary to obtain the maximum benefit 
allowed by the evidence and the law in 
conjunction with his claim for a 
compensable evaluation for bilateral 
hearing loss.

2.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss.  This 
examination must be conducted by a State 
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test, pursuant to the provisions of 
38 C.F.R. § 4.85.  Any other findings or 
impairment resulting from the Veteran's 
bilateral hearing loss should also be 
noted.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  
Notation should be made as to the degree 
of functional impairment attributable to 
the hearing loss.  The clinician is 
requested to provide a complete rationale 
for his or her opinion as a matter of 
medical probability based on his or her 
clinical experience and established 
medical principles.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and 
should be provided an opportunity for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


